El Juez AsoCiado Señoe AldRby,
emitió la opinión del tribunal.
La Union Commercial Corporation alega en su demanda en este pleito que siguió otro pleito en la Corte Municipal de Ponce en cobro de pesos contra Mr. Prank O’Sbeaf en el que le embargó un automóvil: que para levantar ese embargo los abora demandados suscribieron una fianza a favor de la demandante por $600 para responder de las re-sultas de aquel pleito: que el demandado O’Sheaf fue con-denado a pagar a la demandante la cantidad de $309.97, sentencia cuya apelación fué desistida después: que poste-riormente fué aprobado un memorándum de costas en can-tidad de $111.40: que los autos de ese pleito se ban extra-viado en la corte municipal conjuntamente con la fianza original suscrita por los que son demandados en esta acción: que esa sentencia no pudo ejecutarse por no encontrarse bienes del demandado O’Sbeaf y que su importe y las costas no ban sido pagadas por el deudor primitivo ni por los fia-dores demandados, por todo lo que solicitó que éstos fuesen condenados a pagarle los $421.37 que suman ambas partidas.
Los demandados en su contestación negaron bajo jura-mento todas esas alegaciones pero al celebrarse el juicio de nuevo en apelación en la Corte de Distrito de Ponce admi-tieron la existencia de la demanda de Tbe Union Commercial Corporation contra Mr. Prank O’Sbeaf: que se había trabado embargo contra un automóvil de su propiedad: que se dictó sentencia contra él por $309.97, que fué ape-lada y desistida la apelación y que ese récord se ha extra-*218viado conjuntamente con la fianza original suscrita por los demandados en esta acción.
Cuando la demandante terminó de presentar su prueba los demandados alegaron que no era suficiente para dictar sentencia a favor de la demandante (nonsuit), y entendién-dolo así la corte de distrito declaró sin lugar la demanda y se interpuso esta apelación por la demandante quien solicita su revocación.
Después de las admisiones hechas por los demandados poco le quedaba a su contrario por probar. Examinemos su evidencia.
A pesar de que los demandados habían admitido que el pleito contra O’Sheaf se ha extraviado conjuntamente con la fianza original prestada por los demandados en esta ac-ción, según se dijo antes, ese hecho fué declarado por Iqs testigos Rafael Pérez Mercado, abogado que fué de la de-mandante en el primer pleito, por Juan García Léctora, Se-cretario de la Corte Municipal de Ponce, y por Pablo Torres, Marshal de dicha corte: los señores Torres y Pérez Mercado declararon también que los demandados suscribie-ron la fianza y que fué unida a los autos que luego se per-dieron: el segundo de esos testigos declaró que los deman-dados suscribieron la fianza solidariamente por $600 para ■responder a la demandante del importe de la sentencia a fin de que fuera levantado el embargo del automóvil: el marshal testificó que se le entregó orden para ejecutar la sentencia por $309.97 de principal más $111.40 por las cos-tas, copia de la cual fué admitida con el consentimiento de los demandados, y que no pudo cumplir esa orden.por no haber encontrado bienes de O’Sheaf, que se había ausentado de esta isla: y también declaró el Sr. Pérez Mercado que la sentencia contra O’Sheaf no ha sido pagada por éste, por sus fiadores, ni por persona alguna en todo ni en parte.
Se da el caso raro en este asunto de que también se han extraviado en la Corte Municipal de Ponce los autos de este segundo pleito.
*219Las admisiones de los demandados y la evidencia presentada por la demandante prueban suficientemente prima facie todos los hechos de la demanda, por lo que la corte inferior cometió error al declarar sin lugar la demanda por los méritos de la prueba de la demandante; sin que sea obstáculo para esta conclusión que se presentara prueba secundaria sobre el contenido, del pleito contra O’Sheaf y de la fianza que en ellos prestaron los demandados, pues éstos admitieron, y además se probó, que esos autos se han per-dido.

La sentencia apelada debe ser revocada debiendo devol-verse el caso para ulteriores procedimientos no incompatibles con la opinión.